[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-14606                ELEVENTH CIRCUIT
                                                         FEBRUARY 26, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

               D. C. Docket No. 07-00035-CR-1-LSC-JEO

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

PATRICIA CALHOUN CASS,
a.k.a. Susan Jones,
a.k.a. Patty Cass,
a.k.a. Patricia Calhoun,
PAUL ANTHONY CASS,
a.k.a. Brown,
                                                     Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                            (February 26, 2009)

Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Everett W. Wess, appointed counsel for Patricia Calhoun Cass in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 87 S. Ct. 1396 (1967). Our independent

review of the entire record confirms there are no issues of arguable merit on

appeal. Therefore, counsel’s motion to withdraw is GRANTED, and Patricia

Cass’s convictions and sentences are AFFIRMED.




                                         2